Citation Nr: 0802434	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-22 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) death benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The appellant seeks surviving spouse benefits based upon 
claimed service of an individual who died in March 1979.  
Certification by the service department shows that the 
decedent had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces in the Far East 
(USAFFE).  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines that determined that the decedent 
did not have the required military service to be eligible for 
VA benefits.  

The appellant and her son presented testimony at a personal 
hearing in July 2006 before the undersigned Veterans Law 
Judge.  A copy of the hearing transcript was attached to the 
claims file.


FINDINGS OF FACT

1. In January 1978 and August 1979, the U. S. Department of 
the Army certified that the decedent had no service as a 
member of the Commonwealth Army of the Philippines, including 
the recognized guerrillas, in the service of the Armed Forces 
of the United States.


2. In August 2005, the National Personnel Records Center 
(NPRC) certified that the decedent had no service as a member 
of the Commonwealth Army of the Philippines, including the 
recognized guerrillas, in the service of the Armed Forces of 
the United States.


CONCLUSION OF LAW

The criteria for basic eligibility for VA death benefits have 
not been met.  38 U.S.C.A. §§ 101, 107, 1521, 5100-5103A, 
5106, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 3.40, 
3.41, 3.203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and to assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  Upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and any representative of any information, medical 
evidence, or lay evidence not previously provided to VA that 
is necessary to substantiate the claim.  This notice requires 
VA to indicate which portion of that information and evidence 
is to be provided by the claimant and which portion VA will 
attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159 (2006).  

The Board finds, however, that the VCAA is not applicable to 
the present claim, as it is a question of law whether the 
decedent's service qualifies as active service for VA 
benefits purposes.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that the VCAA has no effect on an 
appeal where the law is dispositive of the matter.  See 
Manning v. Principi, 16 Vet. App. 534 (2002). 

Even if the VCAA were determined to be applicable in this 
matter, the Board would note that the appellant has been 
notified of the evidence and information necessary to 
substantiate her claim, in letters dated in May 2006 and 
August 2006.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Although the VCAA notice was sent after the initial RO 
decision and a supplemental statement of the case was not 
provided after the VCAA notice, the Board believes the 
applicable facts and law do not warrant further notice and/or 
development pursuant to the VCAA.  As will be shown in the 
discussion below, the decedent's lack of basic eligibility 
for VA benefits is clear, so there can be no prejudice in not 
engaging in further VCAA notice or action.  See, e.g., Valaio 
v. Principi, 17 Vet. App. 229, 231-32 (2003), holding that 
any error in applying the VCAA is nonprejudicial where the 
facts are not in dispute and the facts averred could not 
conceivably lead to a different result.  See also Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (to the effect that 
the VCAA is not applicable to a claim in which the law, and 
not the evidence, is dispositive of the claim).  

The appellant has not referred to any additional, unobtained, 
relevant, available evidence.  Moreover, in November 2005, 
the appellant wrote that she had no more evidence to submit.  
The appellant does not contend nor does the evidence show 
that the service as verified by the service department is 
erroneous in such a way as to warrant a further request to 
the service department to verify or re-certify military 
service.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994). 

Because it has not been established that the decedent had the 
required military service to be eligible for VA benefits and 
since there is no additional and pertinent information to 
dispute the service department finding, further development 
would serve no useful purpose.  38 C.F.R. § 3.159(d)(1) 
(2007).  No amount of notice from VA can change the 
decedent's legal status as certified to VA by the service 
department.  The legal outcome is clearly dictated by the 
existing law regardless of any further notice the appellant 
might receive.  Accordingly, the Board finds no prejudice 
toward the appellant in the adjudication of her claim.  

After a review of the claim file, it appears that the 
appellant submitted a claim in April 1991 for death benefits 
at another RO.  This claim was transferred to the Manila RO 
in August 1991 with an attachment stating that "As 
previously advised, you have no entitlement to VA benefits 
due to lack of recognized military service."  As it is not 
clear from the record that the appellant received notice of 
this decision, and a prior denial in 1979 was for burial 
benefits, the Board finds that new and material evidence is 
not required prior to review of the claim on appeal.  

II. Pertinent legal criteria

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

The law authorizes the payment of a pension to a veteran of 
wartime who has the requisite service and who is permanently 
and totally disabled from non-service-connected disability 
not due to the veteran's own willful misconduct.  38 U.S.C.A. 
§§ 1502, 1521 (West 2002).

The term veteran is defined by law as a person who served in 
the active military, naval or air service, and was discharged 
or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 
 3.1(d) (2007).  The term active military, naval, or air 
service includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6 (2007).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2007).

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of Oct. 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Public Law No. 190.  38 
C.F.R. § 3.40(b) (2007).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, United States Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, 
but not for pension benefits.  38 C.F.R. § 3.40(b), (c), and 
(d) (2007).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerrilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
non-service-connected pension benefits.  See 38 U.S.C.A. § 
107(a) (West 2002); 38 C.F.R. § 3.40 (2007).

The following certifications by the service departments will 
be accepted as establishing guerrilla service:  (1) 
recognized guerrilla service; (2) unrecognized guerrilla 
service under a recognized commissioned officer only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army.  
This excludes civilians.  38 C.F.R. § 3.40(d)(1), (2) (2007).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by an appellant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions:

(1) the evidence is a document issued by the service 
department.  A copy of an original document is 
acceptable if the copy was issued by the service 
department or if the copy was issued by a public 
custodian of records who certifies that it is a true 
and exact copy of the document in the custodian's 
custody; and

(2) the document contains needed information as to 
length, time, and character of service; and

(3) in the opinion of VA, the document is genuine 
and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  However, where the appellant 
does not submit evidence of service or the evidence 
submitted does not meet the requirements of 38 
C.F.R. § 3.203, VA shall request verification of 
service from the service department.

The United States Court of Appeals for Veterans Claims has 
held that VA is prohibited from finding, on any basis other 
than a service department document which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the United States 
Armed Forces.  Service department findings, therefore, are 
binding on VA for purposes of establishing service in the 
United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 
530 (1992).

III. Eligibility for VA benefits

The appellant seeks entitlement to VA death benefits.  The 
issue turns upon the nature of the appellant's deceased 
husband's military service as recognized by law.  She claims 
that her husband's military service meets the requirements 
for eligibility for VA benefits on the basis that he is a 
veteran of active military service in World War II.  

Review of the record discloses that the appellant had filed 
an earlier claim for burial benefits in May 1979.  In August 
1979 the U. S. Department of the Army certified that the 
decedent had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  In a document 
dated in September 1979 the RO informed the appellant that 
the U. S. Department of the Army determined that the decedent 
was not a member of the Philippine Commonwealth Army (USAFFE) 
inducted into the service of the Armed Forces of the United 
States and there was no recognized guerilla service.  Thus 
her claim for burial benefits and plot or interment allowance 
was denied.

A claim for VA death benefits received at the RO in New York 
was transferred to the Manila RO in September 1991 with a 
notation "As previously advised, you have no entitlement to 
VA benefits due to lack of recognized military service."  It 
is not clear from the record, however, whether the appellant 
received this notice.  

The appellant has submitted in support of her claim multiple 
documents and duplicate copies of some of the documents.  
With her formal claim received in November 2003, the 
appellant submitted a copy of the decedent's death 
certificate; a copy of certification from a Philippine Office 
of the Local Civil Registrar as to the marriage of the 
decedent and the appellant; a copy of a July 1988 
certification from the Armed Forces of the Philippines that 
the decedent's status was as a recognized guerrilla as a 
member of Marking's Fil-Amer Irregular Troops; a copy of a 
discharge certificate from the Philippine Army; a copy of an 
affidavit for Philippine Army Personnel and a copy of the 
decedent's enlistment record.  

Additional documents submitted were a copy of a May 2004 
certification from the Armed Forces of the Philippines that 
the decedent's status was a recognized guerrilla as a member 
of Marking's Fil-Amer Irregular Troops; an affidavit from two 
family friends as to the name of the decedent; a February 
1969 statement from the Philippine Department of National 
Defense regarding pay and allowances approved for the 
decedent; a copy of the terminal hospital summary in March 
1979 and a June 2005 statement from a physician certifying 
the decedent's hospital admission and the cause of his death. 

Based on additional evidence submitted, the RO requested 
verification of the decedent's service to include under a 
different middle name.  The reply received in August 2005 
from NPRC referred to a prior negative report dated in 
January 1978 which verified that the decedent had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces.  

The appellant and her son testified in July 2006.  The 
appellant stated that her husband had related to her that he 
joined the guerrilla during war and after the war he joined 
the American-Philippine Army and received a certificate of 
discharge from the Philippine Army which she had previously 
submitted.  She had no other information except the documents 
that were already in the record.  

The Board has carefully reviewed the entire record in this 
matter.  However, the law is dispositive, because eligibility 
for death benefits is precluded based upon the decedent's 
service.  Therefore, the appeal must be denied because of the 
lack of legal entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994). 

The appellant has submitted evidence of her husband's 
service.  However, there is no legal basis on which the 
appellant's claim for VA death pension benefits can be based.  
The Board is bound by the pertinent laws and regulations.  
38 U.S.C.A. §§ 501(a), 7104(c); 38 C.F.R. § 19.5.

In cases for VA death benefits where requisite veteran status 
is at issue, the relevant question is whether the decedent 
has qualifying service under Title 38 of the United States 
Code and the regulations promulgated pursuant thereto.  Soria 
v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service 
department certification is required, the service 
department's decision on such matters is conclusive and 
binding upon VA.  38 C.F.R. § 3.203(c).  Thus, if the United 
States service department does not verify the decedent's 
claimed service, the applicant's only recourse lies within 
the relevant service department, not VA.  Soria v. Brown, 118 
F.3d 747 (Fed. Cir. 1997).

None of the documents or evidence submitted by the appellant 
in support of the claim satisfies the requirements of 38 
C.F.R. § 3.203 as acceptable proof of service, as they are 
not official documents of the appropriate United States 
service department.  Therefore, these documents may not be 
accepted by the Board as verification of service for the 
purpose of receiving VA benefits.  Soria v. Brown, 118 F.3d 
747 (Fed. Cir. 1997).  In August 1979 the service department 
concluded that the appellant's deceased husband had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  In August 2005, NPRC also 
determined that the appellant's deceased husband had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  These determinations that failed 
to verify the alleged service are binding on VA.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992).

In conclusion, the Board finds, based upon the certification 
by the service department and NPRC and the law applicable to 
this case, that the decedent was not a veteran for purposes 
of entitlement to VA benefits.  Therefore, the appellant's 
claim of entitlement to VA death benefits, as the surviving 
spouse of the decedent, must be denied because of lack of 
legal merit or legal entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994), 38 C.F.R. § 3.1(y)(1). 


ORDER

Basic eligibility for VA death benefits is denied.




____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


